IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-86,087-13


                          EX DAVID DURAN CORNETT, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 37241CR-A IN THE 443RD DISTRICT COURT
                              FROM ELLIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of compelling prostitution and sentenced to twenty years’

imprisonment as part of a greater plea bargain including twelve other offenses. The Applicant did

not file a direct appeal. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other claims, that the trial court issued an improper cumulation

(stacking) order in this case because the offenses were part of a single criminal episode which were

pled together on the same day and in the same proceeding. The trial court has determined that the

cumulation order was improper and recommends deleting the stacking order in this case.

       However, a claim of an improper stacking order is not properly raised for the first time on
                                                                                               2

habeas. Ex Parte Townsend, 137 S.W.3d 79 (Tex. Crim. App. 2004) (holding that an illegal stacking

claim was unavailable on habeas when it could have been raised on appeal). We deny relief.



Filed: January 12, 2022
Do not publish